UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-139915 LIGHTLAKE THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 54 Baker Street., 6th Floor W1U 7BU (Address of principal executive offices) (Zip Code) 44-207-034-1943 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS The were 58,508,333 shares of Common Stock outstanding as of April 30, 2010: Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Independent Accountant's Compilation Report 3 Balance Sheets as of April 30, 2010 and July 31, 2009 4 Statements ofOperationsfor the For the Three and Nine Months Ended April 30, 2010 and the Period From Inception (June 21, 2005) to April 30, 2010 5 Statement of Changes in Stockholders' Equity (Deficit) For the Nine Months Ended April 30, 2010 and the Period from Inception (June 21, 2005) to April 30, 2010 6 Statements of Cash FlowsFor the Three and Nine Months Ended April 30, 2010 and the period From Inception (June 21, 2005) toApril 30, 2010 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. K Y A NW I L L I A MK R A U S Certified Public Accountant 641 South Water Street Kent, Ohio44240 (330) 688-6372 INDEPENDENT ACCOUNTANT’S COMPILATION REPORT To Dr. Roger Crystal Chief Executive Officer, Lightlake Therapeutics, Inc. (formerly known asMadrona Ventures, Inc.) (a Development Stage Enterprise) I have compiled the accompanying Balance Sheets of Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) (a Development Stage Enterprise)as of April 30, 2010 and July 31, 2009, and the related Statements of Operations, Shareholders’ Deficit, and Cash Flows for the three and nine months then ended, in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. A compilation is limited to presenting in the form of financial statements information that is the representation of management.I have not audited or reviewed the accompanying statements and accordingly, do not express an opinion or any other form of assurance on them. Kyan W. Kraus, CPA. June 3, 2010 3 Lightlake Therapeutics, Inc. ( Formerly Known as Madrona Ventures, Inc.) ( A Development Stage Enterprise) Balance Sheet April 30, 2010 and July 31, 2009 April 30, July 31, Assets Current assets Cash and cash equivalents $ $ Other current assets - - Total current assets Other assets Patent and Patent Applications (Net of Accumulated Amortizaton) - Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Accounts payable and accrued liabilities $ $
